Citation Nr: 0727261	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970, with prior service on active duty for training with the 
Navy Reserves.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The Board remanded the claim in March 
2005 for additional development.  The RO complied with the 
remand directives and the Board may proceed with its review 
of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran is not currently shown to have PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the PTSD claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran alleges that he currently suffers from PTSD as a 
result of stressful experiences in service, in particular 
events he reportedly experienced while working at Bethesda 
Naval Hospital.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

After a thorough review of the record, the Board has 
determined that the veteran does not have a current diagnosis 
of PTSD.  

Extensive records, including those considered by the Social 
Security Administration(SSA) in that agency's determination 
of the veteran's disability status, detail the veteran's VA 
and private treatment and include diagnostic assessments of 
depressive disorder, anxiety disorder, PTSD and "rule out" 
PTSD.  Those records also include the veteran's recitation of 
the claimed stressful events in service, particularly his 
interactions with injured veterans while on duty at Bethesda 
Naval Hospital. 

There are notations within the medical records of the 
veteran's service as a combat medic in Vietnam (See Dr. 
Vuolo's September 1998 evaluation).  Records from the Casper 
Vet Center included a diagnosis of PTSD and noted the 
veteran's stressor of being a corpsman "during" Vietnam.  
The veteran's service records do not include any medals, 
decorations or documentation that supports an assertion that 
he served as a "combat medic" or that he served "in" 
Vietnam.  

The veteran's service records document that he spent two 
weeks on active duty at Bethesda Naval Hospital, but the 
nature of his exact duties are not detailed.  The DD 214 
documenting his separation from active duty in May 1970 noted 
that his occupation was medical assistant.  

The veteran was afforded VA examination in August 2003 for 
the purpose of establishing a diagnosis of PTSD.  The 
examiner noted that sources for information included the 
claims folder, and VA treatment records.  The veteran 
referred to private evaluations which the examiners noted 
were not available.  The examiner further noted that the 
records included numerous psychiatric diagnoses, including 
PTSD, without corroborating evidence.  When detailing his 
military history, the veteran reported that he was a medical 
assistant and his stressor was working on an amputee unit at 
Bethesda Naval Hospital for two weeks.  

Based on a review of the records and examination of the 
veteran, the examiners noted that the veteran reported "what 
sound[s]" like some significant PTSD symptoms; however, the 
veteran's description of his exposure to trauma did not sound 
traumatic the examiner, in that the veteran didn't report 
that he felt that his life was threatened at any particular 
time, he did not witness the injuries sustained by the 
wounded patients he interacted with and he did into report 
that he sought psychiatric care for any of the reactions he 
may have had while in service.  No psychiatric testing was 
deemed necessary at the time of the examination.  The 
diagnosis was that of major depressive disorder, recurrent.   

The Board remanded the claim in March 2005 to obtain complete 
treatment records and all records considered by SSA and then 
have the complete record reviewed by the VA examiner who 
offered the August 2003 opinion.  

After completion of that development, the record was referred 
to the same VA examiner.  In an August 2006 addendum to the 
earlier opinion, the examiner commented on particular medical 
records added to the file since the last examination and 
offered his opinion that the veteran does not have a 
psychiatric disorder related to his military service.  With 
regard to PTSD, the veteran had described the stressful 
events as exposure to trauma working with amputees at 
Bethesda Naval Hospital.  His service there could be 
confirmed, but the not the nature of the duties.  As for the 
diagnosed major depressive disorder, the examiner noted that 
there was no record of treatment for that condition in 
service and no documentation of treatment for any psychiatric  
disorder until September 1998.  

With regard to the first element of the claim, a diagnosis of 
PTSD, there are chart entries noting a diagnosis of PTSD; 
however, there are several other entries which discount that 
diagnosis.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 429 
(1995).  Whether a physician provides a basis for his medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that diagnoses offered in the treatment 
records less probative than the diagnoses offered in the 
August 2003 and August 2006 VA examinations which did not 
diagnosis the veteran with PTSD and specifically noted that 
any current psychiatric diagnosis was not related to service.  
Those opinions were based on a review of the records and 
included a discussion of why the criteria for PTSD had not 
been met; specifically that the claimed stressor wasn't 
traumatic and the veteran did not feel his life was 
threatened.  The treatment records did not include that level 
of discussion.  

As a current diagnosis of PTSD has not been confirmed, there 
is no basis upon which service connection may be established, 
and the question of the sufficiency of the claimed in-service 
stressor and whether there is a link between the current 
symptoms and an in-service stressor are all rendered moot. 

Though the Board recognizes that the veteran sincerely 
believes that he suffers from PTSD, the credible medical 
evidence of record does not support that contention.  The 
only evidence of record in support of the veteran's 
contention is his own opinion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  As a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski,  2 Vet. App. 492 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. §  
5107(b) is not for application.  See Gilbert, 1 Vet. App. at 
49.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a letter dated in March 2001, prior to the rating action 
on appeal, VA notified the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the his possession.  
Subsequent to the Board remand, VA sent additional notice in 
March 2005.  While that notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of claimed PTSD.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD is denied. 





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


